United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
            _____________

            No. 96-3248EA
            _____________

Lucille P. Gartman,                     *
                                        *
                  Appellee,             *
                                        *
      v.                                *
                                        *
Gencorp Inc., formerly known as         *
Diversitech General, Inc., doing        *
business as Gencorp Automotive, Inc.,   *
                                        *
                  Appellant.            *

            _____________
                                            Appeals from the United States
            No. 96-3466EA                   District Court for the Eastern
            _____________                   District of Arkansas.

Lucille P. Gartman,                     *
                                        *
                  Appellant,            *
                                        *
      v.                                *
                                        *
Gencorp Inc., formerly known as         *
Diversitech General, Inc., doing        *
business as Gencorp Automotive, Inc.,   *
                                        *
                  Appellee.             *
                                   _____________

                            Submitted: April 16, 1997
                                Filed: July 16, 1997
                                 _____________

Before FAGG, FLOYD R. GIBSON, and MURPHY, Circuit Judges.
                           _____________

FAGG, Circuit Judge.

      In a shake-up at its Batesville, Arkansas plant, Gencorp Inc. discharged three
managers and offered transfers to three others, including Batesville’s quality manager,
Lucille P. Gartman. Gartman rejected the offer and resigned, and then brought suit
against Gencorp under 42 U.S.C. §§ 2000e to 2000e-17 (1994) (Title VII), claiming
she had been constructively discharged because of her gender. The jury found in
Gartman’s favor, awarding her $14,904 in lost wages, $67,715 in compensatory
damages, and $250,000 in punitive damages. The district court set aside the punitive
damages award, but denied Gencorp’s motion for judgment as a matter of law (JAML).
Gencorp appeals, and we reverse.

       Reviewing the denial of Gencorp’s motion for JAML, we view the evidence in
the light most favorable to Gartman, resolving evidentiary conflicts in Gartman’s favor
and giving Gartman the benefit of all reasonable inferences from the evidence. See
Feltmann v. Sieben, 108 F.3d 970, 974 (8th Cir. 1997). Our summary of the facts is
shaped by these rules. Gencorp’s vehicle sealing division manufactures vehicle door
and window seals. In 1992 and 1993, Ford Motor, a major customer, rejected more
seals from Gencorp’s Batesville plant than from three other Gencorp vehicle sealing
plants combined. Over a six-month period, the Batesville plant had the worst quality
record of all thirteen Ford vehicle seal suppliers. Ford placed the Batesville plant on
its “twenty worst suppliers” list--a list Gartman testified “[y]ou do everything in your


                                          -2-
power to get off of”--and threatened to pull its business from Batesville. The situation
was critical for Gencorp because Batesville sold roughly seventy percent of its output
to Ford.

        Although Gartman was Batesville’s quality manager, division president Wayne
Smith held Batesville’s management team as a whole responsible for the plant’s quality
failures. Smith decided to replace six Batesville managers. He fired three male
managers outright, and offered transfers to two other males and Gartman. Plant
manager J.W. Burton accepted a transfer to Gencorp’s Wabash, Indiana design and
engineering facility, and production manager Dennis DeLaat transferred to Gencorp’s
Michigan sales office. In August 1993, Gartman was offered the quality manager
position at Gencorp’s Wabash plant, with moving expenses paid and no reduction in
salary or benefits. A week later, Gartman heard Smith say the Wabash plant would be
closing. Alarmed by Smith’s statement, Gartman spoke with the president of Gencorp,
who told Gartman “we’ll relocate good people” when Wabash closes. Batesville’s
human resources manager, Gary Moore, also encouraged Gartman to view the transfer
positively, but Gartman refused the transfer and resigned. Moore testified without
contradiction that Gartman told him personal and family reasons prompted her decision.
Along the same lines, not only did Gartman reject the move to Wabash, but she
testified she would have refused the transfer Burton accepted as well.

       Several months earlier, Gartman was present when division vice president Walt
Hunnicutt learned Ford Motor had named a woman to monitor supplier quality and
said, “S--t, another gal.” Hunnicutt testified he made the remark out of frustration with
the job performance of a female member of Ford’s purchasing group. Gartman also felt
belittled by several insulting comments Smith made in December 1992. Smith told
Gartman she did not know “how to belly up to the bar,” called her “kid” in a
patronizing manner, and advised her not to show her ignorance by referring to an
engine when she meant a block. Gartman testified she was told that Smith was jealous
of her presentation skills and threatened by her knowledge and competence.

                                          -3-
        We review de novo the district court’s denial of Gencorp’s motion for JAML.
See Feltmann, 108 F.3d at 974. We must affirm “if reasonable persons could differ
regarding the conclusions to be drawn from [the] evidence.” Id. By the same token,
we must reverse if the evidence is insufficient to support a reasonable inference that
Gartman was constructively discharged, see Tidwell v. Meyer’s Bakeries, Inc., 93 F.3d
490, 494 (8th Cir. 1996), or, if she was, that a discriminatory attitude was a motivating
factor in her discharge, see Feltmann, 108 F.3d at 975. “Constructive discharge occurs
when an employer ‘deliberately renders the employee’s working conditions intolerable
and thus forces the employee to quit [her] job.’” Allen v. Bridgestone/Firestone, Inc.,
81 F.3d 793, 796 (8th Cir. 1996) (quoting Johnson v. Bunny Bread Co., 646 F.2d 1250,
1256 (8th Cir. 1981)). The employee must show that a reasonable person in her
situation would find the working conditions intolerable. See id. In other words,
“intolerability of working conditions is judged by an objective standard, not the
[employee’s] subjective feelings.” Id. Further, the employer must have intended to
force the employee to quit. See id. Constructive discharge plaintiffs may prove intent
“by showing their resignation was a reasonably foreseeable consequence of their
employers’ discriminatory actions.” Hukkanen v. International Union of Operating
Eng’rs, 3 F.3d 281, 285 (8th Cir. 1993).
        Without doubt, the choice Gartman faced between pulling up roots for a fresh
start in a plant with an uncertain future or resigning was a painful one. But although
“[t]here may be situations in which a transfer to another location is so intolerable . . .
that a finding of constructive discharge is warranted,” Bradford v. Norfolk S. Corp., 54
F.3d 1412, 1420 (8th Cir. 1995), the record in this case does not support an inference
that a reasonable person in Gartman’s place would have considered Gartman’s situation
intolerable. Assuming Wabash would shortly close, Gencorp’s transfer offer still
presented Gartman the opportunity to retain her quality manager title and to continue
doing the same work, drawing the same pay, and enjoying the same benefits as before
while looking for something more permanent. On these facts, Gartman cannot claim
Gencorp treated her adversely when it made the transfer offer, see Harlston v.


                                           -4-
McDonnell Douglas Corp., 37 F.3d 379, 382 (8th Cir. 1994), and Wabash’s clouded
future was insufficient, in itself, to transform a benign employment decision into an
objectively intolerable situation. After all, it was possible Wabash would remain open,
as in fact it still was at the time of trial. Further, Gencorp president Marv Isles
reassured Gartman that Gencorp would relocate good people when Wabash closed.
Gartman disbelieved Isles, but “‘[p]art of an employee’s obligation to be reasonable
is an obligation not to assume the worst and not to jump to conclusions too fast.’”
West v. Marion Merrell Dow, Inc., 54 F.3d 493, 498 (8th Cir. 1995) (quoting Smith
v. Goodyear Tire & Rubber Co., 895 F.2d 467, 473 (8th Cir. 1990) (emphasis in
Smith)); see also Bradford, 54 F.3d at 1420 (“[M]ere skepticism [about an employer’s]
motives is insufficient to generate an inference of discrimination.”).

       Neither does the evidence support a reasonable inference that Gencorp intended
to force Gartman to quit when it offered Gartman the Wabash transfer. Indeed, the
evidence is all to the contrary. Batesville stood to lose its biggest customer because of
its miserable record in Gartman’s area of responsibility. Although Gartman wanted to
stay on as Batesville’s quality manager, she acknowledged Gencorp had to do
everything it could to restore Ford Motor’s confidence in Batesville’s product.
Gencorp did act decisively, firing several members of Batesville’s management team
and offering transfers to several others. If Gencorp management had wanted to take
advantage of Ford Motor’s dissatisfaction with quality failures to get rid of Gartman,
they could have numbered Gartman among those to be fired. Instead, in an effort to
keep her with the company, they offered Gartman a transfer to the Wabash plant.
Smith said Wabash was going to close, but nothing in the record indicates Gencorp
offered Gartman the Wabash transfer despite having more secure positions available
for which Gartman was the best qualified candidate. Gencorp president Marv Isles
assured Gartman the future of “good people” did not depend on Wabash’s longevity.
Nevertheless, for personal and family reasons, Gartman rejected the transfer offer and
resigned. See Bradford, 54 F.3d at 1420 (no inference employer intended to force
workers to quit when they did so because of personal circumstances). She refused the

                                          -5-
transfer on the basis of Smith’s single remark about Wabash’s future prospects, without
checking out Wabash for herself, see id., and without giving Isles a chance to make
good on his word, see West, 54 F.3d at 498. On this record, a jury could not
reasonably find Gartman was constructively discharged.

       Even if we agreed that Gencorp’s transfer offer placed Gartman in an objectively
intolerable position, and if we also agreed that Gencorp management could reasonably
foresee Gartman might reject the transfer and resign, to establish constructive discharge
in violation of Title VII Gartman still had to show her resignation was a reasonably
foreseeable consequence of discriminatory actions on Gencorp’s part. See Hukkanen,
3 F.3d at 285; Chambers v. American Trans Air, Inc., 17 F.3d 998, 1005 (7th Cir.
1994) (“[T]o be actionable under Title VII the work conditions . . . need to be
intolerable in a discriminatory way.”). We agree with the district court that “the
decision to replace the management team at Batesville was motivated by their
substandard performance.” Batesville’s unacceptable quality record was certainly a
legitimate reason for removing Gartman as Batesville’s quality manager. Gartman
nonetheless contends poor quality performance was a cover for gender discrimination
because Burton and DeLaat received better transfer offers than she did. Setting aside
Moore’s testimony that Gartman resigned for personal and family reasons, and
Gartman’s own testimony that she would have rejected Burton’s offer anyway,
Gartman’s pretext argument fails because Gartman introduced no evidence she was
better qualified for the positions Burton and DeLaat received than they were. On the
contrary, before their transfers Burton and DeLaat held the top two posts in Batesville’s
management hierarchy. Even assuming Gartman was equally qualified, no inference
of gender discrimination arises when an employer, choosing among similarly qualified
candidates, selects a man and not a woman. See Texas Dep’t of Community Affairs
v. Burdine, 450 U.S. 248, 258-59 (1981); Chock v. Northwest Airlines, Inc., 113 F.3d
861, 864 (8th Cir. 1997) (race discrimination).




                                          -6-
        Finally, although Gartman might have felt belittled by Smith, Smith’s rude
comments were devoid of gender-conscious terms and thus did not imply a
discriminatory attitude toward women as women. See Cram v. Lamson & Sessions
Co., 49 F.3d 466, 471-72 (8th Cir. 1995). Indeed, Gartman’s own testimony points to
personal dislike born of jealousy as the motive force behind Smith’s insults. By
contrast, Hunnicutt’s remark was gender-conscious, but “‘[n]ot all comments that
reflect a discriminatory attitude will support an inference that an illegitimate criterion
was a motivating factor in an employment decision.’” Stacks v. Southwestern Bell
Yellow Pages, Inc., 27 F.3d 1316, 1324 (8th Cir. 1994) (quoting Radabaugh v. Zip
Feed Mills, Inc., 997 F.2d 444, 449 (8th Cir. 1993)). Specifically, an inference of
causation is not supported by “‘stray remarks in the workplace,’ ‘statements by
nondecisionmakers,’ or ‘statements by decisionmakers unrelated to the decisional
process itself.’” Beshears v. Asbill, 930 F.2d 1348, 1354 (8th Cir. 1991) (quoting
Price Waterhouse v. Hopkins, 490 U.S. 228, 277 (1989) (O’Connor, J., concurring)).
Hunnicutt testified he took part in the decision to offer Gartman a transfer, but the
comment at issue was made months before the transfer offer. Unlike those
noncontemporaneous statements by decisionmakers that have been held sufficient to
support an inference of discrimination, Hunnicutt’s impulsive remark, uttered in a
passing moment of frustration, bore no relation to the decisional process itself. See
Emmel v. Coca-Cola Bottling Co., 95 F.3d 627, 632-33 (7th Cir. 1996) (“[I don’t]
think the beverage industry [is] where women [are] meant to be.”); Stacks, 27 F.3d at
1318 (“[W]omen in sales [are] the worst thing that ha[s] happened to this company.”);
Radabaugh, 997 F.2d at 449 (corporate planning documents citing youth of managers
as positive factor); EEOC v. Alton Packaging Corp., 901 F.2d 920, 924 (11th Cir.
1990) (“[I]f it were [my] company [I] would not hire blacks.”). In sum, even if
Gartman was constructively discharged when Gencorp offered her a transfer to a plant
slated for closure, from this evidence a jury could not reasonably infer that a
discriminatory attitude was a motivating factor in Gencorp’s decision to make the offer.




                                           -7-
      Because we reverse the district court’s denial of Gencorp’s motion for JAML,
we need not address Gartman’s cross-appeal on the issue of punitive damages.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -8-